756 N.W.2d 852 (2008)
Gary L. BUSH, Guardian of Gary E. Bush, a Protected Person, Plaintiff-Appellee,
v.
Behrooz-Bruce SHABAHANG, M.D., Defendant-Appellant, and
John Charles Heiser, M.D., West Michigan Cardiovascular Surgeons, George T. Sugiyama, M.D., M. Ashraf Mansour, M.D., Vascular Associates, P.C., and Spectrum Health Butterworth Campus, Defendants.
Docket No. 136653. COA No. 274708.
Supreme Court of Michigan.
October 17, 2008.

Order
On order of the Court, the application for leave to appeal the May 1, 2008 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on November 19, 2008, at 9:30 a.m., on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the complaint was filed prematurely.
We further ORDER that this case be argued and submitted to the Court together *853 with the cases of Bush v. Shabahang, Docket Nos. 136617 and 136983. The parties may file supplemental briefs no later than November 12, 2008. They should not submit mere restatements of their application papers.